UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22220 ASGI Mesirow Insight Fund I, LLC (formerly, Wells Fargo Multi-Strategy 100 Fund I, LLC) (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Dede Dunegan Alternative Strategies Group, Inc. 550 California Street, 6th Floor, MAC A0112-063 San Francisco, CA94104 (Name and address of agent for service) Registrant’s telephone number, including area code: (866) 440-7460 Date of fiscal year end:January 31 Date of reporting period:January 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ASGI Mesirow Insight Fund I, LLC (formerly known as Wells Fargo Multi-Strategy 100 Fund I, LLC) Financial Statements for the Year Ended January 31, 2012 with Report of Independent Registered Public Accounting Firm ASGI Mesirow Insight Fund I, LLC (formerly known as Wells Fargo Multi-Strategy 100 Fund I, LLC) Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Statement of Assets, Liabilities and Members’ Capital 2 Statement of Operations 3 Statements of Changes in Members’ Capital 4 Statement of Cash Flows 5 Financial Highlights 6 Notes to Financial Statements 7 Supplemental Information 11 Financial Statements of ASGI Mesirow Insight Fund, LLC KPMG LLP Two Financial Center 60 South Street Boston, MA 02111 Report of Independent Registered Public Accounting Firm The Unitholders and Board of Managers ASGI Mesirow Insight Fund I, LLC: We have audited the accompanying statement of assets, liabilities and members’ capital of ASGI Mesirow Insight Fund I, LLC (formerly known as Wells Fargo Multi-Strategy 100 Fund I, LLC) (the Fund) as of January 31, 2012, and the related statements of operations and cash flows for the year then ended, the statements of changes in members’ capital for each of the years in the two-year period then ended, and the financial highlights for each of the periods in the four-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of ASGI Mesirow Insight Fund I, LLC as of January 31, 2012, the results of its operations and its cash flows for the year then ended, the changes in its members’ capital for each of theyears in the two-yearperiod then ended, and the financial highlights for each of the periods in the four-year period then ended, in conformity with U.S. generally accepted accounting principles. As discussed in note 7 to the financial statements, effective March 31, 2012, ASGI Mesirow Insight Fund I, LLC will liquidate and distribute its ASGI Mesirow Insight Fund, LLC shares to its investors. The financial statements do not include any adjustments that might result from the decision to liquidate ASGI Mesirow Insight Fund I, LLC. March 28, 2012 KPMG LLP is a Delaware limited liability partnership, the U.S. member firm of KPMG International Cooperative (“KPMG International”), a Swiss entity. ASGI Mesirow Insight Fund I, LLC (formerly known as Wells Fargo Multi-Strategy 100 Fund I, LLC) Statement of Assets, Liabilities and Members’ Capital As of January 31, 2012 Assets Investment in ASGI Mesirow Insight Fund, LLC (the "Master Fund") $ Cash and cash equivalents Receivable for Master Fund sold Investment in Master Fund paid in advance Total assets Liabilities Payable for units tendered Subscriptions received in advance Directors' fees payable Accrued expenses and other liabilities Total liabilities Members' Capital Total members' capital $ Members' Capital per Unit Units outstanding Members' capital per unit $ See Notes to Financial Statements. 2 ASGI Mesirow Insight Fund I, LLC (formerly known as Wells Fargo Multi-Strategy 100 Fund I, LLC) Statement of Operations For the Year Ended January 31, 2012 Net Investment Loss Allocated from Master Fund Investment income $ Expenses ) Interest expense ) Net investment income/(loss) allocated from Master Fund ) Fund Income Interest Fund Expenses Accounting and administration services fees Registration fees Directors' fees Professional fees Custody fees Other operating expenses Total expenses Net investment loss ) Net Realized and Unrealized Loss on Investments Allocated from Master Fund Net realized loss from investments ) Net change in unrealized appreciation/depreciation on investments ) Total net realized and unrealized loss from investments ) Net decrease in members' capital resulting from operations $ ) See Notes to Financial Statements. 3 ASGI Mesirow Insight Fund I, LLC (formerly known as Wells Fargo Multi-Strategy 100 Fund I, LLC) Statements of Changes in Members’ Capital For the Year Ended January 31, 2012 For the Year Ended January 31, 2011 Increasein Members' Capital Operations Net investment loss $ ) $ ) Net realized (loss) gain from investments ) Net change in unrealized (depreciation) appreciation on investments ) Net (decrease) increase in members' capital resulting from operations ) Capital Transactions Issuance of units Units tendered ) ) Increase in members' capital derived from capital transactions Members' Capital Total increase in members' capital Beginning of year End of year $ $ See Notes to Financial Statements. 4 ASGI Mesirow Insight Fund I, LLC (formerly known as Wells Fargo Multi-Strategy 100 Fund I, LLC) Statement of Cash Flows For the Year Ended January 31, 2012 Cash Used in Operating Activities Net decrease in members' capital resulting from operations $ ) Adjustments to reconcile net decrease in members' capital resulting from operations to net cash used in operating activities: Decrease in investment in Master Fund paid in advance Increase in receivable for Master Fund sold ) Decrease in directors' fees payable ) Increase in accrued expenses and other liabilities Net investment loss allocated from Master Fund Net realized loss from investments allocated from Master Fund Net change in unrealized appreciation/depreciation on investments allocated from Master Fund Purchases of interest in Master Fund ) Sales of interest in Master Fund Net cash used in operating activities ) Cash Provided by Financing Activities Proceeds from issuance of units (net of change in subscriptions received in advance of $(1,635,000)) Payments on tender of units (net of change in payable for units tendered of $4,675,142) ) Net cash provided by financing activities Cash and Cash Equivalents Net decrease in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ See Notes to Financial Statements. 5 ASGI Mesirow Insight Fund I, LLC (formerly known as Wells Fargo Multi-Strategy 100 Fund I, LLC) Financial Highlights For the Year Ended January 31, 2012 For the Year Ended January 31, 2011 For the Year Ended January 31, 2010 For the Period from August 1, 2008 (a) to January 31, 2009 Per unit operating performance: (For unit outstanding throughout the period) Members' capital per unit at beginning of period $ Income from investment operations: Net investment loss(b) Net realized and unrealized gain/(loss) from investments ) ) Total from investment operations ) ) Members' capital per unit at end of period $ Total return %) % % %) Ratios to average members' capital: Expenses gross of waiver(c) (d) % Expenses net of waiver(c) (d) % Net investment loss(c) (d) %) %) %) %) Members' capital, end of year (in thousands) $ (a) Inception date. (b) Based on average units outstanding. (c) The expense ratio does not include expenses of the Investment Funds in which the Master Fund invests. (d) Annualized based on number of days during the period. See the financial statements of the Master Fund for the portfolio turnover of the Master Fund. See Notes to Financial Statements. 6 ASGI Mesirow Insight Fund I, LLC (formerly known as Wells Fargo Multi-Strategy 100 Fund I, LLC) Notes to Financial Statements January 31, 2012 1.Organization and Description of Business ASGI Mesirow Insight Fund I, LLC (formerly known as Wells Fargo Multi-Strategy 100 Fund I, LLC) (the “Fund”), a Delaware limited liability company, has been registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end management investment company since August 1, 2008.The Fund is a “feeder” fund in a “master-feeder” structure and invests substantially all of its assets in the Master Fund (together, the “Funds”). The Fund is designed solely for investment by taxable investors. The financial statements of the Master Fund, including its schedule of investments and notes to financial statements, are an integral part of these financial statements and should be read in conjunction with these financial statements. Effective December 1, 2011 (the "Effective Date"), the name of the Fund changed from Wells Fargo Multi-Strategy 100, Fund I, LLC to ASGI Mesirow Insight Fund I, LLC. 2.Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund and are in conformity with U.S. generally accepted accounting principles (“GAAP”). (a)Investment valuation – The Fund records its investment in the Master Fund at fair value based on the net asset value per unit as a practical expedient of the relevant series of the Master Fund.The value of such investments in the Master Fund reflects the Fund’s proportionate interest (70.09% at January 31, 2012) in the members' capital of the Master Fund.The performance of the Fund is directly affected by the performance of the Master Fund.Valuation of the investments held by the Master Fund, including the categorization of fair value measurements, is discussed in the notes to the Master Fund’s financial statements, which are attached to this report.The Fund has the same investment objective and strategies as the Master Fund. (b)Income taxes – The Fund operates as a partnership and not as an association or a publicly traded partnership taxable as a corporation for U.S. federal income tax purposes. The Funds should not be subject to U.S. federal income tax, and each investor (a “Member”) will be required to report on its own annual tax return, to the extent required, the Member’s distributive share of the applicable Fund’s taxable income or loss. In accounting for income taxes, the Master Fund follows the guidance in Financial Accounting Standards Board (“FASB”) ASC 740 (formerly FASB Interpretation No. 48), as amended by ASU 2009-06, Accounting for Uncertainty in Income Taxes. ASC 740 prescribes the minimum recognition threshold a tax position must meet in connection with accounting for uncertainties in income tax positions taken or expected to be taken by an entity before being measured and recognized in the financial statements. There were no uncertain tax positions as of January 31, 2012 or January 31, 2011. The Fund filed 2008 through 2010 federal tax returns as well as state tax returns to Georgia, Oregon, Pennsylvania and Utah.These tax returns remain subject to examination by the Internal Revenue Service.The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations. For the year ended January 31, 2012, the Fund did not incur any interest or penalties. (c)Investment transactions and investment income – Purchases and sales of interests in the Master Fund are recorded on a trade-date basis and related revenues and expenses are recorded on accrual basis.The Fund adopted the tax allocation rules provided for in Section 704(b) of the Internal Revenue Code.Accordingly, its proportionate share of the Master Fund’s income, expenses, realized and unrealized gains and losses are 7 ASGI Mesirow Insight Fund I, LLC (formerly known as Wells Fargo Multi-Strategy 100 Fund I, LLC) Notes to Financial Statements (continued) January 31, 2012 allocated monthly using the aggregate method.In addition, the Fund records its own investment income and operating expenses on an accrual basis. (d) Cash and Cash Equivalents – The Fund maintains cash in an interest-bearing money market account of a bank, which, at times, may exceed federally insured limits.The Fund has not experienced any losses in such account and does not currently believe it is exposed to any significant credit risk on such bank deposits.All interest income earned will be paid to the Fund. (e)Distributions – The Fund presently does not intend to make periodic distributions of its net income or gains, if any, to Members.The amount and times of distributions, if any, will be determined in the sole and absolute discretion of the Fund’s board of managers (the “Fund Board"). (f)Use of estimates – The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates. (g)Operating Expenses – The Fund bears all expenses incurred in its business and operations.Expenses include, but are not limited to, fund accounting and administrative expenses, extraordinary expenses, legal, tax, audit, escrow and printing expenses.The Fund will also, based upon its interest in the Master Fund, bear a proportionate interest in the operating expenses paid by the Master Fund. (h)Third party service providers – BNY Mellon Investment Servicing (US) Inc. (the “Administrator”) serves as the Administrator to the Fund.The Bank of New York Mellon (the “Custodian”) serves as the Custodian to the Fund.The Fund pays the Administrator and the Custodian in consideration of these services. (i)Recent accounting pronouncements – In May 2011, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") No. 2011-04 "Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS".This ASU amends FASB ASC Topic 820, "Fair Value Measurement", to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP.This ASU is effective for fiscal years and interim periods beginning after December 15, 2011.At this time, management is evaluating implications of adopting ASU No. 2011-04 and its impact on the Fund’s financial statements. 3.Related Party Transactions As of the Effective Date, Wells Fargo Alternative Asset Management, LLC, a Delaware limited liability company resigned as adviser to the Master Fund, and its affiliate, Alternative Strategies Group, Inc. (the “Adviser” or “ASGI”), a North Carolina corporation, was appointed as the new adviser.ASGI is registered with the SEC as an investment adviser under the Investment Advisers Act of 1940.The Adviser is exempt from registering as a “commodity trading advisor” with the Commodity Futures Trading Commission (“CFTC”) under CFTC Rule 4.14(a)(8), and the Funds each are exempt from registering as a “commodity pool operator” pursuant to CFTC Rule 4.5.As compensation for services and facilities provided by the Adviser under the terms of an investment advisory agreement entered into between the Master Fund and the Adviser dated as of December 1, 2011 (the “Advisory Agreement”), the Master Fund pays the Adviser each month a fee (“Management Fee”) equal to one-twelfth of 1.25% of the aggregate net asset value of outstanding limited liability company interests (“Master Fund Interests”) of the Master Fund. In addition, the Fund Board has 8 ASGI Mesirow Insight Fund I, LLC (formerly known as Wells Fargo Multi-Strategy 100 Fund I, LLC) Notes to Financial Statements (continued) January 31, 2012 approved a service agreement entered into between the Fund and the Adviser.Under such agreement, the Fund does not pay the Adviser a fee if and for so long as the Fund is invested solely in the Master Fund. The placement agent for the Fund is Alternative Strategies Brokerage Services, Inc. (“Placement Agent”). Investors will be assessed a placement fee (“Placement Fee”) by the placement agent on subscriptions in the amount of 2.00% on the first $500,000 subscribed for in the Fund, 1.00% on the next $500,000 subscribed for in the Fund, and 0.50% on any amount over $1,000,000 subscribed for in the Fund. In addition, ASGI may pay a portion of the Management Fees it receives from the Master Fund to the Placement Agent, its affiliates or their registered representatives. 4.Investment Transactions Costs of purchases of interests in the Master Fund for the year ended January 31, 2012 were $37,299,121.There were $23,198,470 sales of interests in the Master Fund for the year ended January 31, 2012. 5.Capital Share Transactions The Fund offers and sells units of limited liability company interest (the “units”) to investors eligible to invest in the Fund.The Fund accepts initial and additional subscriptions for units only once each month, effective as of the opening of business on the first business day in that month at the relevant net asset value per unit (“unit value”) of the Fund as of the close of business on the last business day of the prior month.The Fund Board may discontinue accepting subscriptions at any time.The minimum initial investment in the Fund is $50,000.The minimum additional investment is $10,000.No Member of the Fund or other person holding units of the Fund acquired from a Member will have the right to require the Fund to redeem those units.The Fund from time to time will offer to repurchase outstanding units pursuant to written tenders by Members.Repurchase offers will be made at such times and on such terms as may be determined by the Fund Board in its sole discretion and generally will be offers to repurchase an aggregate specified dollar amount of outstanding units. Transactions in capital were as follows: For theYear Ended January 31, 2012 Unit(s) Amount Units issued $ Units tendered ) ) Net increase $ 9 ASGI Mesirow Insight Fund I, LLC (formerly known as Wells Fargo Multi-Strategy 100 Fund I, LLC) Notes to Financial Statements (continued) January 31, 2012 6.Risk Factors An investment in the Fund involves various risks.The Fund allocates assets to the Master Fund. The Master Fund allocates assets to Investment Funds (as defined in the Master Fund’s financial statements) that invest in and actively trade securities and other financial instruments using a variety of strategies and investment techniques with significant risk characteristics, including the risks arising from the volatility of the equity, fixed income, commodity and currency markets, the risks of borrowings and short sales, the risks arising from leverage associated with trading in the equities, currencies and over-the-counter derivatives markets, the illiquidity of derivative instruments and the risk of loss from counterparty defaults.No guarantee or representation is made that the investment program will be successful. 7.Subsequent Events In connection with the preparation of the accompanying financial statements as of January 31, 2012, management has evaluated the impact of all subsequent events on the Fund through March 28, 2012, the date the financial statements were issued. Effective March 31, 2012 (the “Reorganization Date”) the Adviser has determined that it would be in the best interests of investors in the Funds to reorganize all of the Feeder Funds into the Master Fund as follows: 1. The Master Fund will elect to be classified as a corporation and to qualify as a “regulated investment company” (“RIC”) under Subchapter M of the Internal Revenue Code of 1986, as amended. 2. The interests in the Master Fund held by each Feeder Fund will be converted to Master Fund shares and the Master Fund will issue two separate share classes. 3. ASGI Mesirow Insight Fund I, LLC and ASGI Mesirow Insight Fund A, LLC will liquidate and distribute their Master Fund shares to their investors. 4. Wells Fargo Multi-Strategy und I, LDC and Wells Fargo Multi-Strategy und A, LDC will liquidate and distribute their Master Fund shares to ASGI Mesirow Insight TEI Fund I, LLC and ASGI Mesirow Insight TEI Fund A, LLC, respectively. 5. ASGI Mesirow Insight TEI Fund I, LLC and ASGI Mesirow Insight TEI Fund A, LLC will liquidate and distribute their Master Fund shares to their investors. 6. Investors in the Taxable Investor Fund and TEI Fund will receive Class I Shares in the Master Fund. 7. Investors in the Taxable Investor Fund A and TEI Fund A will receive Class A Shares in the Master Fund. 10 ASGI Mesirow Insight Fund I, LLC (formerly known as Wells Fargo Multi-Strategy 100 Fund I, LLC) Supplemental Information (unaudited) The Boards of Managers of the Funds and the Master Fund The Feeder Fund Boards and the Master Fund Board provide broad oversight over the operations and affairs of the Funds, and have overall responsibility to manage and control the business affairs of the Funds, including the complete and exclusive authority to establish policies regarding the management, conduct, and operation of the Funds’ business.The Feeder Fund Boards and the Master Fund Board exercise the same powers, authority and responsibilities on behalf of the Funds, as are customarily exercised by the board of directors of a registered investment company organized as a corporation or trust.Each of the Offshore Feeder Fund and Offshore Feeder Fund A has two members: the TEI Fund or TEI Fund A, as appropriate (which serves as the managing member) and the Adviser (which holds only a nominal, non-voting, non-participating interest).The Offshore Feeder Fund and Offshore Feeder Fund A do not have a board of directors.The Members of the Offshore Feeder Fund and Offshore Feeder Fund A have delegated the day-to-day management, as well as general oversight responsibilities of the Offshore Feeder Fund and Offshore Feeder Fund A, to the TEI Fund and TEI Fund A, respectively.The Board of the TEI Fund and TEI Fund A therefore effectively makes all decisions on behalf of the Offshore Feeder Fund and Offshore Feeder Fund A. The managers of the Feeder Fund Boards and the Master Fund Board are not required to contribute to the capital of the Funds or to hold interests of the Funds.A majority of the managers of the Feeder Fund Boards and the Master Fund Board are persons who are not “interested persons” (as defined in the 1940 Act) of the Funds (collectively, the “Independent Managers”).The Independent Managers perform the same functions for the Funds as are customarily exercised by the non-interested directors or trustees of a registered investment company organized, respectively, as a corporation or a trust. The identity of the Independent Managers and officers of the Funds and brief biographical information regarding each such person during the past five years is set forth below.Each Independent Manager who is deemed to be an “interested person” of the Funds, as defined in the 1940 Act (an “Interested Manager”), is indicated by an asterisk. The business address of each person listed below is 401 South Tryon Street, Charlotte, NC 28202. 11 ASGI Mesirow Insight Fund I, LLC (formerly known as Wells Fargo Multi-Strategy 100 Fund I, LLC) Supplemental Information (unaudited) (continued) Managers Name and Age(1) Position(s) With the Fund Term of Office and Length(2) of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios In Fund Complex(3)Overseen by Managers Other Directorships Held by TrusteeDuring the Last 5 Years Adam Taback* Age: 40 Manager, President Since 2011 President, Alternative Strategies Group, Inc., since 2001; President, Wells Fargo Alternative Asset Management, LLC, since 2011; President, Alternative Strategies Brokerage Services, Inc., since 2010. 4 Chairman of the Board of Managers, ASGI Aurora Opportunities Fund, LLC, since 2010;Chairman of the Board of Trustees, ASGI Agility Income Fund, since 2010; Chairman of the Board of Managers, ASGI Corbin Multi-Strategy Fund, LLC, since 2010. James Dean Age: 55 Manager Since 2011 Dean, Associate Dean, Kenan-Flagler Business School, UNC Chapel Hill, since 1998. 4 Trustee, ASGI Agility Income Fund, since 2010; Member of Board of Managers, ASGI Aurora Opportunities Fund, LLC, since 2010; Member of Board of Managers, ASGICorbin Multi-Strategy Fund, LLC, since 2010. James Dunn Age: 38 Manager Since 2011 Vice President, Chief Investment Officer, Wake Forest University, since 2009; Managing Director, Chief Investment Officer, Wilshire Associates, 2005-2009. 4 Trustee, ASGI Agility Income Fund, since 2010; Member of Board of Managers, ASGI Aurora Opportunities Fund, LLC, since 2010; Member of Board of Managers, ASGICorbin Multi-Strategy Fund, LLC, since 2010. Stephen Golding Age: 62 Manager Since 2011 Chief Financial Officer, Vice President Finance and Administration, Ohio University, since 2010. 4 Trustee, Washington College, since 2003; Trustee, ASGI Agility Income Fund, since 2010; Member of Board of Managers, ASGI Aurora Opportunities Fund, LLC, since 2010; Member of Board of Managers, ASGI Corbin Multi-Strategy Fund, LLC, since 2010. James Hille Age: 49 Manager Since 2011 Chief Investment Officer, Texas Christian University, since 2006; Chief Investment Officer, Texas Teachers, 1995-2006. 4 Trustee, Employees Retirement System of Fort Worth, since 2007; Board Member, Texas Comptroller’s Investment Advisory Board, since 2007; Trustee, Trinity Valley School, since 2009; Trustee, ASGI Agility Income Fund, since 2010; Member of Board of Managers, ASGI Aurora Opportunities Fund, LLC, since 2010; Member of Board of Managers, ASGI Corbin Multi-Strategy Fund, LLC, since 2010; Board Member, Investment Advisory Committee of Employee Retirement System of Texas, since 2011. Jonathan Hook Age: 53 Manager Since 2011 Vice President, Chief Investment Officer, The Ohio State University, since 2008; ChiefInvestment Officer, Baylor University, 2001-2008. 4 Trustee, ASGI Agility Income Fund, since 2010; Member of Board of Managers, ASGIAurora Opportunities Fund, LLC, since 2010;Member of Board of Managers, ASGI Corbin Multi-Strategy Fund, LLC, since 2010; Member of the Board of Directors, Research Corporation for Science Advancement (RCSA), since 2011. 12 ASGI Mesirow Insight Fund I, LLC (formerly known as Wells Fargo Multi-Strategy 100 Fund I, LLC) Supplemental Information (unaudited) (continued) Name and Age(1) Position(s) With the Fund Term of Office and Length(2) of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios In Fund Complex(3)Overseen by Managers Other Directorships Held by TrusteeDuring the Last 5 Years Dennis Schmal Age:64 Manager Since 2008 Self-employed; Board Director and Consultant. 4 Trustee, ASGI Agility Income Fund, LLC, since 2011; Member of Board of Managers, ASGI Aurora Opportunities Fund, LLC, since 2011; Member of Board of Managers, ASGI Corbin Multi-Strategy Fund, LLC, since 2011; Director of Grail Advisors ETF Trust (5 Funds) 2009-2011; Director of the Gemworth Financial GuideMark mutual funds (9 Funds), since 2007; Chairman of the Board of Directors of Pacific Metrics Corporation, since 2005; Director of Varian Semiconductor Equipment Associates, since 2004; Director of Merriman Holdings, Inc., since 2003; Director of North Bay Bancorp from 2006 to 2007. * Indicates an Interested Manager. As of January 31, 2012. Each Manager serves until death, retirement, resignation or removal from the Board.Any Manager may be removed either (a) with or without cause by the vote or written consent of at least two thirds (2/3) of the Managers not subject to the removal vote (but only if there are at least three Managers serving on the Board at the time of such vote or written consent) or (b) with or without cause by, if at a meeting, a vote of the Members holding a majority of the total number of votes present at such meeting or, if by written consent, a vote of Members holding at least two-thirds (2/3) of the total number of votes eligible to be cast by all Members. The “Fund Complex” is currently comprised of four closed-end registered investment companies. Principal Officers who are not Managers: Name and Age(1) Position(s) With the Fund Length of Time Served(2) Principal Occupation During Past Five Years Michael Roman Age: 31 Treasurer Since 2011 Treasurer, Wells Fargo Alternative Asset Management, LLC, since 2011; Fund Reporting Manager, Alternative Strategies Group, Inc., since 2007; Senior Analyst, Alternative Strategies Group, Inc., 2006; Senior Financial Analyst, Turbine, Inc; 2003-2006. Britta Patterson Age: 38 Secretary Since 2011 Director, Chief Administrative Officer, and Senior Vice President Alternative Strategies Group, Inc., since 2005. Lloyd Lipsett Age: 46 Assistant Secretary Since 2011 Vice President, Senior Counsel, Wells Fargo & Company, since 2009; Senior Vice President, Counsel, Wachovia Corporation (predecessor to Wells Fargo & Company), 2004-2009. 13 ASGI Mesirow Insight Fund I, LLC (formerly known as Wells Fargo Multi-Strategy 100 Fund I, LLC) Supplemental Information (unaudited) (continued) Name and Age(1) Position(s) With the Fund Length of Time Served(2) Principal Occupation During Past Five Years Ankit Patel Age: 31 Assistant Treasurer Since 2011 Senior Fund Reporting Analyst, Alternative Strategies Group, Inc., since 2008; Account Manager, State Street Corporation, 2006-2007; Senior Fund Accountant, State Street Corporation, 2005-2006. Doretta Dunegan Age: 54 Chief Compliance Officer Since 2008 Chief Compliance Officer of Alternative Strategies Group, Inc., since 2011;Vice President and Compliance Manager, Wells Fargo Wealth Management since 2004; Chief Compliance Officer of Wells Fargo Alternative Asset Management, LLC,from 2005 to 2012; Chief Compliance Officer of Nelson Capital Management, LLC from 2005 to 2009. Yukari Nakano Age: 59 Chief Operating Officer Since 2011 Chief Operating Officer, Wells Fargo Alternative Asset Management, LLC, since 2011; Senior Vice President (since 2003) and Chief Operating Officer (since 2010), Alternative Strategies Group, Inc. As of January 31, 2012. Each officer of the Fund serves for an indefinite term until the date his or her successor is elected and qualified, or until he or she sooner dies, retires, is removed or becomes disqualified. 14 ASGI Mesirow Insight Fund I, LLC (formerly known as Wells Fargo Multi-Strategy 100 Fund I, LLC) Supplemental Information (unaudited) (continued) Form N-Q Filings The Master Fund will file its complete schedule of portfolio holdings with the Securities and Exchange Commission ("SEC") for the first and third quarters of each fiscal year on Form N-Q.The Forms N-Q will be available on the SEC's website at www.sec.gov and may also be reviewed and copied at the SEC's Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Proxy Voting Policies Information on how the Master Fund voted proxies relating to portfolio securities during the prior twelve month period ending June 30 of each year and a description of the policies and procedures that the Master Fund uses to determine how to vote proxies relating to portfolio securities will be available without charge, by request, by calling (415) 371-4000 and on the SEC’s web site at www.sec.gov. ASGI The Master Fund’s Board of Managers (the “Board”) at an in-person meeting held on September 20, 2011 approved the advisory agreement with ASGI.The Board reviewed the nature, quality and scope of the services to be provided to the Master Fund pursuant to the proposed advisory agreement between the Master Fund and ASGI (the “Advisory Agreement”). The Board also considered the proposed fees to be charged under the Advisory Agreement, and reviewed comparative fee and performance data provided by ASGI.The Board also considered that ASGI would pay for the fees of any sub-adviser to the Master Fund. Nature, extent and quality of services to be provided by ASGI.The Board reviewed and considered the nature and extent of the investment advisory services to be provided by ASGI to the Master Fund under the Advisory Agreement, including the supervision and monitoring of the sub-adviser and the sub-adviser’s selection of underlying funds, evaluation of risk exposure of underlying funds and reputation, and experience of underlying funds’ managers, management of short-term cash and operations of underlying funds, and day-to-day portfolio management and general due diligence examination of underlying funds before and after committing assets of the Master Fund for investment. The Board also reviewed and considered the nature and extent of the non-advisory and administrative services to be provided by ASGI, including, among other things, providing to the Master Fund office facilities, equipment, and personnel. The Board also reviewed and considered the qualifications of the portfolio managers, the senior administrative managers and other key personnel of ASGI who would provide the investment advisory and administrative services to the Master Fund. The Board determined that ASGI’s portfolio managers and key personnel are well qualified by education and/or training and experience to perform the services in an efficient and professional manner. The Board also took into account ASGI’s compliance policies and procedures, including the procedures used to determine the fair value of the Master Fund’s assets. The Board concluded that the overall quality of the proposed advisory and administrative services was satisfactory. The Board reviewed the proposed investment advisory fee (the “Advisory Fee”) and anticipated total expense ratio of the Master Fund. The Board compared the proposed Advisory Fee and total expense ratio for the Master Fund with various comparative data, including a report prepared by ASGI comparing the proposed fees payable by the Master Fund to those payable by other comparable funds. The Board noted that the proposed fees payable to ASGI were comparable to the fees payable to the advisers of other similarly situated funds. The Board concluded that the Advisory Fee and total expense ratio of the Master Fund were reasonable and satisfactory in light of the anticipated services to be provided. Investment performance of the Master Fund and ASGI.In connection with the evaluation of the services to be provided by ASGI, the Board generally reviewed the performance of ASGI with respect to other funds and 15 ASGI Mesirow Insight Fund I, LLC (formerly known as Wells Fargo Multi-Strategy 100 Fund I, LLC) Supplemental Information (unaudited) (continued) accounts managed by it, including comparisons of such performance to that of the Master Fund and that of other registered funds employing similar investment strategies.The Board found that ASGI’s performance compared favorably to that of the Master Fund and other comparable registered funds, recognizing though that ASGI’s performance was primarily for unregistered funds with strategies somewhat different from those of the Master Fund or with respect to sub-advised funds. Economies of scale.The Board considered the Advisory Fee of 1.25% and concluded that the fee was reasonable and satisfactory in light of the services to be provided and the anticipated size of the Master Fund. The Board also determined that, given the relative size of the Master Fund, and the fact that the Master Fund is not registered for public sale, economies of scale were not likely to be present or were not anticipated to be a significant factor at this time or during the renewal period. Anticipated profitability of ASGI and its affiliates.The Board considered that as the Advisory Agreement was a new contract, ASGI’s profitability could not be determined.The Board considered and reviewed information concerning the projected costs to be incurred and projected profits to be realized by ASGI and its affiliates based on its relationship with the Master Fund.The Board also considered that any sub-advisory fee would be paid by ASGI and not by the Master Fund.Based on the review of the information it received, the Board concluded that the anticipated profits to be earned, if any, by ASGI and its affiliates, were reasonable. Fees charged to other clients.The Board reviewed ASGI’s fees charged to all of its other clients and considered the Advisory Fee to be reasonable. Anticipated portfolio turnover. WFAAM had invested the Master Fund’s assets in varying funds that are sub-trust portfolios of a Bermuda unit trust (the “Umbrella Trust”).As part of the Reorganization, the Master Fund’s assets will be withdrawn in part or wholly from funds that are part of the Umbrella Trust and reinvested in additional and new underlying funds, which can be expected to cause the Master Fund to realize tax gains and losses.However, the Board concluded that allowing ASGI and a sub-adviser, if approved (see discussion below), to select from investments in addition to those offered by the Umbrella Trust would expand investment flexibility and would better serve portfolio management of the Master Fund on behalf of Members in the long run. Mesirow The proposed sub-advisory agreement among the Fund, ASGI and Mesirow (the “Sub-Advisory Agreement”) was considered by the Board at an in-person meeting held on September 20, 2011.The Board reviewed the nature, quality and scope of the services to be provided to the Master Fund pursuant to the Sub-Advisory Agreement. The Board also considered the proposed fees to be paid by ASGI to Mesirow under the Sub-Advisory Agreement, and reviewed comparative fee and performance data provided by Mesirow. Nature, extent and quality of services to be provided by Mesirow.The Board reviewed and considered the nature and extent of the investment advisory services to be provided by Mesirow to the Master Fund under the Sub-Advisory Agreement, including the Sub-Adviser’s selection of underlying funds, evaluation of operations risk exposure of underlying funds and reputation and experience of underlying funds’ managers, management of short-term cash, and day-to-day portfolio management and general due diligence examination of underlying funds before and after committing assets of the Master Fund for investment. The Board also reviewed and considered the qualifications of the portfolio managers, the senior administrative managers and other key personnel of Mesirow who would provide the portfolio management services to the Master Fund. The Board determined that Mesirow’s portfolio managers and key personnel are well qualified by education and/or training and experience to perform the services in an efficient and professional manner. The Board also took into account Mesirow’s compliance policies and procedures, including the procedures used to help determine the fair value of the Master Fund’s assets. The Board concluded that the overall quality of the proposed sub-advisory services was satisfactory. 16 ASGI Mesirow Insight Fund I, LLC (formerly known as Wells Fargo Multi-Strategy 100 Fund I, LLC) Supplemental Information (unaudited) (continued) The Board reviewed the performance of other similarly situated funds based on information provided by Mesirow.The Board reviewed the proposed advisory fee rates (out of which the proposed sub-advisory fee (the “Sub-Advisory Fee”) would be paid) and anticipated total expense ratio of the Master Fund. The Board compared the Sub-Advisory Fee and total expense ratio for the Master Fund with various comparative data, including a report prepared by Mesirow comparing the proposed fees payable by the Master Fund to those payable by other comparable funds. The Board noted that the Sub-Advisory Fee was comparable or lower to the fees payable to the sub-advisers of other similarly situated funds. The Board concluded that the Sub-Advisory Fee and total expense ratio of the Master Fund were reasonable and satisfactory in light of the anticipated services to be provided.The Board also took note of the fact that the Sub-Advisory Fee was the product of negotiations between ASGI and Mesirow on an arm’s length basis.The Board noted that ASGI considered other sub-advisers in addition to Mesirow, discussed such options with the Board, and that Mesirow was proposed through a competitive process. Investment performance of Mesirow.In connection with the evaluation of the services to be provided by Mesirow, the Board generally reviewed the performance of Mesirow with respect to other funds and accounts managed by it, including comparisons of such performance to that of the Master Fund and that of other registered funds employing similar investment strategies.The Board found that Mesirow’s performance compared favorably to that of the Master Fund and other comparable registered funds, recognizing though that Mesirow’s performance was exclusively for unregistered funds and accounts with strategies somewhat different from those of the Master Fund. Economies of scale.The Board considered the Sub-Advisory Fee of 0.625% and concluded that the fee was reasonable and satisfactory in light of the services to be provided and the anticipated size of the Master Fund. The Board also determined that, given the relative size of the Master Fund, economies of scale were not likely to be present or were not anticipated to be a significant factor at this time. Anticipated profitability of Mesirow.The Board considered that as the Sub-Advisory Agreement was a new contract, Mesirow’s profitability could not be determined.However, the Board considered that the Sub-Advisory Fee would be paid by ASGI from the Advisory Fee, and was the product of arm’s length bargaining. Anticipated portfolio turnover.Due to the anticipated change with respect to the tax treatment of the Master Fund in connection with the Reorganization, the Sub-Adviser intends to withdraw part or all of the Master Fund’s assets from portfolio funds in the Umbrella Trust and invest the Master Fund’s assets in different underlying funds that may be passive foreign investment companies (sometimes referred to as “PFICs”) as well as domestic partnership funds.A high degree of portfolio turnover may result in tax realizations.The Board also considered that the appointment of Mesirow would also likely lead to the withdrawal of part or all the Master Fund’s assets from portfolio funds that are part of the Umbrella Trust as Mesirow anticipates using a wider array of investment opportunities than solely those funds that are part of the Umbrella Trust. 17 ASGI Mesirow Insight Fund, LLC (formerly known as Wells Fargo Multi-Strategy 100 Master Fund I, LLC) Financial Statements for the Year Ended January 31, 2012 with Report of Independent Registered Public Accounting Firm ASGI Mesirow Insight Fund, LLC (formerly known as Wells Fargo Multi-Strategy 100 Master Fund I, LLC) Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Schedule of Investments 2 Statement of Assets, Liabilities and Members’ Capital 3 Statement of Operations 4 Statements of Changes in Members’ Capital 5 Statement of Cash Flows 6 Financial Highlights 7 Notes to Financial Statements 9 Supplemental Information 21 KPMG LLP Two Financial Center 60 South Street Boston, MA 02111 Report of Independent Registered Public Accounting Firm The Unitholders and Board of Managers ASGI Mesirow Insight Fund, LLC: We have audited the accompanying statement of assets, liabilities and members’ capital, including the schedule of investments,of ASGI Mesirow Insight Fund, LLC (formerly known as Wells Fargo Multi-Strategy 100 Master Fund I, LLC) (the Fund) as of January 31, 2012, and the related statements of operations and cash flows for the year then ended, the statements of changes in members’ capital for each of the years in the two-year period then ended, and the financial highlights for each of the periods in the four-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of the securities owned as of January 31, 2012, by correspondence with the custodian or by other appropriate auditing procedures.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of ASGI Mesirow Insight Fund, LLC as of January 31, 2012, the results of its operations and its cash flows for the year then ended, the changes in members’ capital for each of the years in the two-year period then ended, and the financial highlights for each of the periods in the four-year period then ended, in conformity with U.S. generally accepted accounting principles. March 28, 2012 KPMG LLP is a Delaware limited liability partnership, the U.S. member firm of KPMG International Cooperative (“KPMG International”), a Swiss entity. ASGI Mesirow Insight Fund, LLC (formerly known as Wells Fargo Multi-Strategy 100 Master Fund I, LLC) Schedule of Investments As of January 31, 2012 Strategy Investments Cost Fair Value Credit - 5.5% HFR RVA Feingold O'Keeffe Fund $ $ Hedged Equity - 26.3% dbX Global Long/Short Equity 7 Fund (Tiger Veda) dbX US Long/Short Equity 9 Fund (Ascend II) HFR HE Ajia Lighthorse China Growth Fund HFR HE Courage Opportunity Fund HFR HE Jade Fund HFR HE Victoire Latam Fund HFR RVA Kayne MLP 1.25x Fund HFR RVA Salient MLP 1.25x Fund Event Driven - 14.3% HFR ED Global Fund HFR ED Jana Fund HFR ED York Fund Macro and Commodity - 23.0% dbX Emerging Markets Macro 3 Fund (Brevan Howard EM) dbX Global Macro 8 Fund (MKP) HFR Macro Galtere Commodity Fund HFR MF Beach Fund HFR MF Diversified Select Fund Relative Value - 20.9% dbX Convertible Arbitrage 13 Fund (Waterstone) HFR CA Lazard Rathmore Fund HFR RVA Advent Global Opportunity Fund HFR RVA Marathon Asia Fund HFR RVA Whitebox Fund Total Investments* (Cost - $157,867,574) - 90.0% Other Assets Less Liabilities - 10.0% Members' Capital - 100.0% $ Percentages shown are stated as a percentage of Members' Capital as of January 31, 2012. * Non-income producing securities. Investments by Strategy (as a percentage of total investments) Hedged Equity % Macro and Commodity Relative Value Event Driven Credit % See Notes to Financial Statements. 2 ASGI Mesirow Insight Fund, LLC (formerly known as Wells Fargo Multi-Strategy 100 Master Fund I, LLC) Statement of Assets, Liabilities and Members’ Capital As of January 31, 2012 Assets Investments in Investment Funds, at fair value (cost - $157,867,574) $ Cash and cash equivalents Receivable for Investment Funds sold Investments in Investment Funds paid in advance Rebate receivable Other assets Total assets Liabilities Payable for units tendered Subscriptions received in advance Management fee payable Directors' fees payable Accrued expenses and other liabilities Total liabilities Members' Capital Total members' capital $ Members' Capital per Unit ASGI Mesirow Insight Fund I, LLC (139,031.4724 units outstanding) $ ASGI Mesirow Insight TEI Fund I, LLC (48,074.4603 units outstanding) $ ASGI Mesirow Insight Fund A, LLC (5,210.9301 units outstanding) $ ASGI Mesirow Insight TEI Fund A, LLC (5,510.6635 units outstanding) $ See Notes to Financial Statements. 3 ASGI Mesirow Insight Fund, LLC (formerly known as Wells Fargo Multi-Strategy 100 Master Fund I, LLC) Statement of Operations For the Year Ended January 31, 2012 Investment Income Interest Rebate Total investment income Fund Expenses Management fee Professional fees Accounting and administration services fees Registration fees Withholding tax - TEI Custody fees Directors' fees Interest expense Other operating expenses Total expenses Net investment loss ) Net Realized and Unrealized Gain/(Loss) on Investments Net realized loss from investments in Investment Funds ) Net change in unrealized appreciation/depreciation from investments in Investment Funds ) Total net realized and unrealized loss from investments in Investment Funds ) Net decrease in members' capital resulting from operations $ ) See Notes to Financial Statements. 4 ASGI Mesirow Insight Fund, LLC (formerly known as Wells Fargo Multi-Strategy 100 Master Fund I, LLC) Statements of Changes in Members’ Capital For the Year Ended January 31, 2012 For the Year Ended January 31, 2011 (Decrease)/Increase in Members' Capital Operations Net investment loss $ ) $ ) Net realized (loss) gain from investments in Investment Funds ) Net change in unrealized (depreciation) appreciation on investments in Investment Funds ) Net (decrease) increase in members' capital resulting from operations ) Capital Transactions Issuance of units Units tendered ) ) Increase in members' capital derived from capital transactions Members' Capital Total (decrease) increase in members' capital ) Beginning of year End of year $ $ See Notes to Financial Statements. 5 ASGI Mesirow Insight Fund, LLC (formerly known as Wells Fargo Multi-Strategy 100 Master Fund I, LLC) Statement of Cash Flows For the Year Ended January 31, 2012 Cash Used in Operating Activities Net decrease in members' capital resulting from operations $ ) Adjustments to reconcile net decrease in members' capital resulting from operations to net cash used in operating activities: Decrease in investments in Investment Funds paid in advance Decrease in rebate receivable Increase in receivable for Investment Funds sold ) Increase in other assets ) Decrease in directors' fees payable ) Decrease in management fee payable (7 ) Increase in accrued expenses and other liabilities Net realized loss from investments in Investment Funds Net change in unrealized appreciation/depreciation on investments Purchases of Investment Funds ) Sales of Investment Funds Net cash used in operating activities ) Cash Provided by Financing Activities Proceeds from issuance of units (net of change in subscriptions received in advance of $(1,639,300)) Payments on tender of units (net of change in payable for units tendered of $10,641,043) ) Net cash provided by financing activities Cash and Cash Equivalents Net increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ Supplemental disclosure of cash flow information Cash paid during the year for interest $ See Notes to Financial Statements. 6 ASGI Mesirow Insight Fund, LLC (formerly known as Wells Fargo Multi-Strategy 100 Master Fund I, LLC) Financial Highlights ASGI Mesirow Insight Fund I, LLC For the Year Ended January 31, 2012 For the Year Ended January 31, 2011 For the Year Ended January 31, 2010 For the Period from August 1, 2008 (a) to January 31, 2009 Per unit operating performance: (For unit outstanding throughout the period) Members' capital per unit at beginning of period $ Income from investment operations: Net investment loss(b) Net realized and unrealized gain/(loss) from investments ) ) Total from investment operations ) ) Members' capital per unit at end of period $ Total return %) % % %) Ratios to average members' capital: Expenses(c) (d) % Net investment loss(c) (d) %) %) %) %) Members' capital, end of year (in thousands) $ Portfolio turnover 72
